Citation Nr: 1335921	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for calluses of the feet.  

3.  Entitlement to an initial rating higher than 10 percent for migraine headaches.  

4.  Entitlement to an initial rating higher than 20 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran provided testimony at a hearing before personnel at the RO in April 1992, and before a Veterans Law Judge (VLJ) of the Board in April 1996.  Transcripts of both hearings have been associated with the Veteran's VA claims file.  However, the VLJ who conducted the April 1996 hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707 (2013), the VLJ who conducts a hearing shall participate in the final determination of the claim.  Accordingly, the Board sent correspondence to the Veteran in July 2008 inquiring as to whether he desired a new hearing.  The correspondence informed him, in part, that if no response was received within 30 days, the Board would assume he did not desire a new hearing and would proceed with adjudication of his appeal.  No response was received from the Veteran concerning this correspondence.  Therefore, the Board will proceed with adjudication of his appeal.  

The Board's December 2008 decision denied the Veteran's service-connection claims for a low back disorder, right ankle disorder, and feet calluses. The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's December 2008 decision and remanded the appeal to the Board for further proceedings consistent with its decision.  In March 2012, the Board remanded the claims on appeal for a VA examination to determine the etiology of the Veteran's low back, right ankle disorder, and calluses of the feet. 

Accordingly, the AMC arranged for a VA examination in April 2012 and an addendum opinion in May 2012.  During the pendency of this appeal, the RO also granted the Veteran's claim for service connection for migraine headaches and assigned an initial noncompensable percent rating, effective from December 9, 1991, the date of the claim.  By submission of a notice of disagreement (NOD) in October 2010, the Veteran then initiated an appeal for a compensable initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  In the aforementioned March 2012 Board disposition, the Board also remanded the migraine headaches issue for the RO to issue a Statement of the Case (SOC) on the issue of entitlement to an initial compensable evaluation for migraine headaches.  Id.   

On remand, in a June 2012 rating decision, the RO increased the initial rating for the Veteran's migraine headaches from 0 to 10 percent, effective from December 9, 1991, the date service connection was established.  Since the RO did not assign the maximum disability rating possible to the service-connected migraine headaches, his appeal for a higher initial evaluation continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Thus, the RO issued an SOC to the Veteran that denied entitlement to an initial rating beyond 10 percent for the Veteran's migraine headaches.  The Board has accepted the Veteran's representative's June 2012 statement to the RO as a Substantive Appeal, in lieu of a VA Form 9, as to this claim. 

In August 2012, the Board received additional private and VA medical evidence in support of the claims, along with a typewritten statement from the Veteran, wherein he waived initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance was not necessary. 

Most recently, the Board again remanded the case in October 2012 to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  On remand, in a March 2013 rating decision, the RO granted service connection for the low back disorder claim, characterized as "lumbar strain," and assigned a 20 percent initial rating, effective from October 5, 1990.  

In April 2013, the Veteran submitted a statement expressing a notice of disagreement with the 20 percent assignment for his lumbar strain, asserting that it should have received a higher initial rating assignment.  Thus, the Board finds that the Veteran has appealed for a higher initial rating for lumbar strain.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In May 2013, the Board remanded the claims for further development.  A SOC was issued regarding the Veteran's lumbar strain claim, and in June 2013, the Veteran's representative submitted a statement on behalf of that claim which was accepted in lieu of a VA Form 9.  

The issue of service connection for a right ankle disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had calluses prior to his active service.  

2.  There is clear and unmistakable evidence that the Veteran's preexisting calluses of the feet were not worsened by service.   

3.  The competent and credible evidence fails to establish calluses of the feet at any time during the appeals period.  

4.  Throughout the appeals period, the Veteran's migraine headaches are productive of characteristic prostrating attacks occurring on average once a month over the last several months only; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.  

5.  Prior to September 2012, the Veteran's lumbar strain was not productive of severe limitation of motion, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, severe recurring intervertebral disc syndrome attacks, or incapacitating episodes of at least 4 weeks but less than 6 weeks.  His symptomatology was no more than moderate in degree.  

6.  Since September 2012, the Veteran's lumbar strain with intervertebral disc syndrome (IVDS) has been productive of incapacitating episodes having a total duration of at least 6weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Preexisting calluses of the feet were not aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, and no more, throughout the appeals period for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2013).  

3.  The criteria for a rating in excess of 20 percent for lumbar strain prior to September 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292-5295 (2002), Diagnostic Codes 5292- 5295(2003), Diagnostic Codes 5235- 5243(2013).  

4.  The criteria for a rating of 60 percent, and no more, for lumbar strain with IVDS since September 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243(2013).  

5.  The criteria for a separate 10 percent rating, and no more, for left L5-S1 radiculopathy have been met for period from April 2012 to September 2012.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5293 (2002), 5243, 8520 (2012).  

6.  The criteria for a separate 10 percent rating, and no more, for right L5-S1 radiculopathy have been met for period from April 2012 to September 2012.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5293 (2002), 5243, 8520 (2012).  

7.  The criteria for a separate 20 percent rating, and no more, for left L5-S1 radiculopathy have been met for the period since September 2012.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5293 (2002), 5243, 8520 (2012).  

8.  The criteria for a separate 20 percent rating, and no more, for right L5-S1 radiculopathy have been met for the period since September 2012.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5293 (2002), 5243, 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

It is important to note that the Veteran filed claim for these issues on appeal prior to implementation of the VCAA, and the Act is not applicable in this regard.  However, the Board will still address the duty to assist and notify to these issues on appeal.  

As to initial rating claims, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As to the service connection claim, the notice requirements of the VCAA generally apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records, to include records associated with Virtual VA, with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded several VA examinations in connection with the claim.  The Board finds the most recent VA examination report of June 2013, was thorough and adequate upon which to base a decision with regard to the Veteran's calluses of the feet claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the issue on appeal.  

Further, the Veteran was provided an opportunity to set forth his contentions at a hearing.  He provided hearing testimony before the RO in April 1992 and the Board in April 1996.  The service connection issue on appeal was not discussed at either of these hearings.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

The Veteran asserts, in essence, that service connection is warranted for calluses of the feet.  He claims that he had calluses of the feet that preexisted service and was aggravated by his active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, claimants are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id at (b)(1).  

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that the Veteran's calluses of the feet preexisted service, the Board must then determine whether there is clear and unmistakable evidence that the preexisting calluses of the feet were not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.  

In this case, the medical evidence shows that the Veteran had calluses of the feet prior to service.  On entrance examination in December 1977, examination of the feet showed there was some notation of the plantar surface.  The Report of Medical History, Physician's Summary indicated that there was calluses of the feet.  Based on these findings, the Veteran's calluses of the feet has been shown to clearly and unmistakably exist prior to service.  The rest of the service treatment records showed no findings, treatment, or diagnoses of calluses throughout service.  The October 1980 separation examination made no mention of calluses of the feet.  Only pes planus was indicated.  

Now, in order to rebut the presumption of soundness, the second prong must be met.  There must also be clear and unmistakable evidence showing that calluses of the feet were not "made worse" or aggravated beyond the natural progression of the disease.  The rest of the service treatment records showed no findings, treatment, or diagnoses of calluses throughout service.  The October 1980 separation examination made no mention of calluses of the feet.  Only pes planus was indicated.  

After service, the Veteran underwent VA examination in June 1981.  The examiner noted that there were no plantar callosities of either foot in the areas of tenderness on deep palpation of either foot.  

In April 2012, the Veteran underwent a VA examination of his bilateral feet.  The examination indicated that the Veteran did not have any calluses of the feet.  The examiner stated that there was no aggravation of the Veteran's preexisting calluses of the feet in service.  He did not however, give a rationale for this opinion.  

Pursuant to a May 2013 Board remand, the Veteran underwent a VA examination in June 2013.  The examiner indicated that the Veteran gave a history of calluses on his right heel and both feet have hurt over the years.  He stated that he did not have any present calluses of the feet.  Physical examination of the feet showed the Veteran did not presently have calluses of the feet.  The examiner also stated that the Veteran's preexisting calluses were not permanently worsened in service and that there was no showing of worsening of calluses in service and there was no evidence of calluses of the feet presently.  

Clear and unmistakable evidence showing that the Veteran's preexisting calluses of the feet were not made worse has not been presented.  It is true that Veteran, based on the medical evidence on entrance examination into service, had calluses of the feet.  They were determined not to be disabling.  However, there is no clear and unmistakable evidence that shows, at any point, that his preexisting calluses of the feet were shown in service and worsened beyond the natural progression of the disease.  In fact, there is no evidence that actually shows that the Veteran had calluses at any time during service, or thereafter.  The Veteran's statements asserting he warranted service connection for preexisting calluses of the feet has also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is clearly competent to state that he had calluses of the feet which he attributes to service, and that he continues to experience the residuals thereof.  However, the Board does not believe the Veteran is competent to attribute such symptomatology to calluses.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination. 

The Board does not find the Veteran's statements to be credible, as there is internal inconsistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Although he claimed calluses of the feet, his argument regarding foot disability has not been about any calluses of the feet but about injury of the feet and/or preexisting pes planus.  He indicated that he had a callus on the heel of his right foot in service.  It is not clear from that history as to when he attributes a calluses to his right heel.  Attributing any of these statements to a claim for service connection for calluses of the feet with nothing more is not credible and therefore lacks probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341   (1999) (although Board must take into consideration a n appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

Moreover, and most importantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there has not been any competent or credible evidence of calluses of the feet at any time during the appeals period.  As such, the Board concludes that the evidence is against the claim for service connection for calluses of the feet.  The appeal is denied. 


Initial increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings may also be appropriate in increased rating claims, if distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an increased rating for an already established service-connected disability is at issue, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 . Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United State Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  


Migraine headaches

By rating decision of September 2010, service connection for migraine headaches was granted.  A noncompensable rating was awarded, effective December 1991, the date of claim.  In October 2010, the Veteran disagreed with the noncompensable rating.  In June 2012, the noncompensable rating was increased to 10 percent, effective December 1991.  He continued to disagree with the initial rating of record.  This rating has been in effect since that time.  

The Veteran asserts that his migraine headaches are more severe than the current evaluation reflects.  He claims that he has migraine headaches at least once or twice a month and that these headaches have affected his employment.  

The Veteran's migraine headache disability is rated under 38 C.F.R. § 4.124a, DC 8100, for migraine.  

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).  

The Veteran underwent a VA examination in March 1992.  He related that he had migraine headaches since 1979 and the headaches occurred 2 to 3 times a month.  He stated that the headaches at the time of the examination occurred once a month and lasted all day resolving with sleep.  He expressed no weakness or numbness.  He did relate that he had photophobia.  He also indicated that he was unable to perform any activity during a headache attack.  He was seen for his headaches , but was not provided any prophylactic treatment.  He had a normal examination, that was positive for throbbing.  He stated that he was now able to control his headache by avoiding stressful activities.  The diagnosis was classical migraine headaches.  

The Veteran underwent VA neurological examination in July 1992.  He related that he had migraine headaches that occurred once a month with an aura of a grey flashing light.  When his headaches occurred, he had to get into a quiet place, and put ice packs on his head.  His headaches lasted until he is able to sleep.  He noted he had vomited twice during his migraine headaches.  He was prescribed Midrin.  The diagnosis was migraine headache.  

The Veteran testified before a VLJ at the Central Office in April 1996.  He stated that to mediate his migraine headaches, he learned to put ice packs on his head which would take the intensity down a level.  He treated himself with cold compresses, darkened room, quiet, and sleep.  He stated that his migraine headaches would not be relieved by anything except the ability to finally sleep.  He also testified that he was prescribed various medications, however, none seemed to work.  He also testified to symptoms of flashing lights, knotting of the stomach, and pain on the right side of the head.    

VA outpatient treatment records from 1997 to 2008 show the Veteran was seen on a periodic basis to obtain a letter for his job for family leave purposes regarding leave for his migraine headaches.  In February 2008, he related to the examiner that he misses approximately 10 weeks per year for his migraine headaches.  He stated that he had migraine headaches for at least the last 20 years.  He indicated he was previously seen regularly at VA, but stopped coming because there was no neurology clinic at that time.  He was having his medical problems managed at University of Chicago Hospital but his physician did not manage his migraines.  He related he previously was treated with Midran for his migraine headaches which was ineffective.  He related that when he had migraine headaches, he had visual aura, after which he placed an ice bag on his head and went to sleep.  He had associated light sensitivity and nausea.  He noted that he had migraines once a week and sometimes more frequently.  He was given a prescription for Sumatriptan and told if the migraines persisted to try Ergotamine and schedule an appointment with the neurology clinic.  

Associated with the claims folder were certification letters from K.M.K., MD, for Family Leave Act (FMLA) from January 2008 to August 2010 requesting 5 to 10 weeks of leave per year for the Veteran's severe migraine headaches which were incapacitating 0 to 2 days at a time.  

The Veteran underwent a VA examination in August 2010.  He was noted to have migraine headaches in a stable non progressive fashion over the years to the present time.  The headaches were essentially unchanged from those complained of in service.  At the time of the examination, he had migraine headaches on average, once a month.  The headaches had a prodrome of flashing lights.  When they occurred, they were in a right frontal location, and were throbbing in character.  They were noted to build very rapidly to a crescendo and were very severe.  At the peak of the headaches, he was intolerant of bright light and loud noises.  He became nauseated.  He was essentially incapacitated and had to lie in a quiet room until he was able to fall asleep.  He had taken a variety of medications for his migraine headaches, and at that time was prescribed Topamax.  He was given a trial of Fiorinal.  All of the medications had very little effect in controlling the migraine headaches.  The medications did make him drowsy and once he was able to fall asleep, the headaches subsided spontaneously with overnight sleep.  He had an MRI and CT at the University of Chicago Hospital which he related were normal.  Physical examination revealed a normal neurological examination.  The impression was migraine headaches, non prostrating.  

VA outpatient treatment record of January 2012 showed the Veteran was seen for his migraine headache.  He was requesting a note to return to work.  He related he had a very severe headache the Friday before he was seen, but it had improved.  He noted he had migraine headaches 1 to 2 times per month..  He stated that his employment required a note to return to work if he missed a few days at a time.  The examiner suggested that he establish regular care so that his care was less fragmented.  

The Veteran underwent a VA examination in June 2013.  It was noted that the Veteran had 12 to 18 headaches per year.  He experienced headache pain localized to the right side of the head, aura, with nausea, sensitivity to light, and changes in vision, with flashing light.  He was noted to have characteristic prostrating attacks of migraine headache pain less than once every 2 months.  It was noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner stated that the Veteran's headache condition did not impact his ability to work as most of his headaches occurred in the evenings and he seldom needed to take time off work for his headaches.  

After a review of the claims file, the Board concludes that resolving all reasonable doubt in the Veteran's favor, a 30 percent rating, and no more, for migraine headaches is warranted throughout the appeals period.  

At the outset, it is important to note that throughout the appeals period, the Veteran's migraine headaches have been described as occurring once to twice a month.  Although some examiners have indicated that the Veteran's headaches have not been prostrating, all have indicated that he was unable to control the headaches without lying down in a quiet, dark room until he was able to fall asleep.  His headaches produced nausea and he was incapacitated.  Although his headaches usually lasted only hours to a day, he had been prescribed various medications, to no avail.  He required sleep in order to resolve his headaches.  Characteristic prostrating attacks, occurring on average, once a month over several months have been shown, warranting a 30 percent rating.  

Although his most recent VA examination in June 2013 indicated that the Veteran had no impact on his employability because his headaches occurred most often at night, the record showed for at least two years, he required a note from his physician, indicating, in pertinent part, that he missed from 5 to 10 weeks of work because of his migraine headaches.  However, he does not warrant the next higher schedular rating of 50 percent, because although he consistently misses work because of his migraine headaches, the medical evidence of record does not indicate that his migraine headaches are very frequent completely prostrating and prolonged attacks.  His attacks require him to miss work, but he is still able to continue working at his employment at the US Postal Service, and his effect on his employment would not be considered to be severe in nature.  Therefore, a 30 percent rating, and no more, is warranted for the appeals period for the Veteran's migraine headaches.  


Lumbar strain 

By rating decision of March 2013, service connection for lumbar strain was granted.  A 20 percent rating was awarded, effective October 1990, date of the reopened claim.  This rating has been in effect since that time.  

The Veteran asserts that his lumbar strain is more severe than the current evaluation reflects.  

During the pendency of this appeal, regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54,345 -54,349 (2002).  This amendment was effective on September 23, 2002.  Id.  Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  68 Fed. Reg. 51454 -51458 (2003).  

VA's General Counsel , in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  

The RO addressed the Veteran's claim for increase under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002 and September 26, 2003 in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is assigned when there is x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to September 23, 2002, IVDS was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this Diagnostic Code, a 60 percent evaluation is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief; and a 40 percent evaluation is assigned when there is severe disability with recurrent attacks and only intermittent relief.  A 20 percent rating when it was moderate, recurring attacks.  A 10 percent rating for mild intervertebral disc syndrome.  

As of September 23, 2002, IVDS is evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5293.  Specifically, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; and a 40 percent evaluation is assigned when the incapacitating symptom episodes last at least four weeks, but less than six weeks.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months and a 10 percent rating is assigned for incapacitating episodes have a total duration of at least one week, but less than two weeks during the past 12 months.  This remained essentially unchanged in the revisions effective on September 26, 2003.  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2004).  

Note (1) states that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) states that when evaluating the disability on the basis of chronic manifestations, evaluate the orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3) provides that if the IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5293.  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a 20 percent rating was assigned with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 10 percent rating was assigned for characteristic pain on motion; and a 0 percent rating was assigned with slight subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Prior to September 26, 2003, Diagnostic Code 5292, for limitation of motion of the lumbar spine, provided a 10 percent rating when limitation of motion was slight, a 20 percent rating when moderate, and a 40 percent rating when severe.  38 C.F.R. § 4.71a , Diagnostic Code 5292.  

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned for lumbosacral strain when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.  

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.  " Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.  "One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

VA treatment records from October 1989 to September 2005, show the Veteran complained of periodic chronic low back pain.  In October 1989, he was diagnosed with acute dorsal and lumbar muscle sprain.  In February 1990, he was seen complaining of multiple episodes of back pain.  X-rays showed scoliosis.  In March 1990, he was seen complaining of intermittent chronic low back pain.  He had no radiating leg pain and no bowel or bladder complaints.  He complained of numbness and weakness.  He had full range of lumbar range of motion.  Motor strength was 5/5 in the lower extremities.  In September 2005, he was seen again for low back pain.  He related that he could not recollect the acute event that caused his recent pain.  He was urinating and defecating normally.  He denied any radiating of pain.  The pain was located in his lower back.  The assessment was low back pain, no neurological impairment appreciated.  He was prescribed Ibuprofen 600 mg.  

In April 2012, the Veteran underwent a VA examination.  He related that he had been diagnosed with lumbar strain.  He reported that he had flare-ups of back pain.  Range of motion indicated forward flexion of 70 degrees, with objective evidence of pain beginning at 55 degrees; extension of 20 degrees; left and right lateral flexion of 10 degrees; right lateral rotation of 10 degrees; and left lateral rotation of 15 degrees.  He was able to perform repetitive-use testing with slightly more limited range of motion of forward flexion only.  He had functional impairment of less movement than normal and pain on movement.  Sensory examination was normal.  He had radiculopathy of the sciatic nerve on the right and left lower extremity which was mild in degree.  He had no other neurological abnormalities of the thoracolumbar spine.  He was noted to have IVDS.  However, he had no incapacitating symptoms in the last 12 months.  He used no assistive devices.  The examiner indicated that there were imaging studies documenting arthritis.  The examiner also related that the Veteran's thoracolumbar spine condition did not impact on the Veteran's ability to work.  

In September 2012, the Veteran was examined by S.J.C., MD.  The Veteran complained of frequent low back pain radiating to his legs.  Range of back motion was determined to be forward flexion of 45 degrees; extension of 0 degrees; right and left lateral flexion of 10 degrees; and right and left lateral rotation of 10 degrees.  The Veteran was noted to have additional limitation of motion following repetitive-use motion.  He also was noted to have functional impairment of less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  He was noted to have guarding or muscle spasm, abnormal gait, and evidence of painful lumbar spine.  He also was noted to have moderate radiculopathy of the right and left lower extremity.  The examiner also stated that the Veteran had IVDS and that he had incapacitating episodes for VA purposes of at least 6 weeks in the past 12 months.  The Veteran did not use and assistive devices.  Dr. S.J.C. diagnosed degenerative disc disease, L5-S1 disc herniation.  Dr. S.J.C. indicated that the Veteran's thoracolumbar spine condition did affect his ability to work, as at the time of the examination, the Veteran was off work.  

Based on the foregoing, the evidence of record has not shown that the Veteran warranted in excess of a 20 percent rating prior to September 2012.  Although the Veteran made intermittent complaints of pain, prior to September 2012, his complaints were no more than moderate in degree.  There was no marked limitation on forward bending, there were no neurological findings prior to April 2012, and at that time, the examiner indicated that the Veteran had no incapacitating episodes, and there was no evidence of limitation of forward flexion less than 30 degrees.  Generally, his lumbar spine symptoms were never indicative of findings warranting more than 20 percent under any of the criteria.  

In April 2012, the Veteran was noted to have intervertebral disc syndrome.  However, the disc disease was not indicative of incapacitating episodes until September 2012.  At that time, the Veteran was found to have impaired function of pain on movement, deformity interference with sitting, standing, and weight bearing.  Dr. S.J.C. stated, in pertinent part, that the Veteran had incapacitating episodes for VA purposes of at least 6 weeks in the past 12 months.  Those findings, indicative of an initial 60 percent rating, were warranted as of September 2012.  Moreover, at the time of those findings, the Veteran was noted to not be working.   


Other Considerations 

The Board has considered the Veteran's statements that his migraine headaches and lumbar strain with IVDS are worse.  He asserted, in essence, that he warranted an initial increased rating for both of these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet.App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of either disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's migraine headache or lumbar strain with IVDS has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's migraine headache and lumbar strain with IVDS disabilities are evaluated.  

The Board has also considered whether separate ratings for neurological impairment is appropriate.  See generally Bierman v. Brown, 6 Vet. App. 125 (1994) (holding that under former Diagnostic Code 5293 a separate rating for a neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).  After reviewing the record, the Board finds that the criteria to support a separate compensable rating for the left and right extremities prior to April 2012 were not demonstrated. The Veteran's medical records prior to the April 2012 examination were essentially normal with respect to neurological findings.  A March 2005 VA outpatient treatment report showed no neurological findings and no radiating pain.  There is no medical evidence since those findings and those of April 2012 that indicate any neurological findings.  

However, resolving doubt in his favor, the Board concludes that the veteran clearly experienced neurological complications in relation to his thoracolumbar spine disability for the period since April 2012.  The record shows that the Veteran was seen in April 2012, and that his complaints included radiation.  The assessment was radiculopathy of both the left and right lower extremity and was described as mild in degree.  The Board will therefore evaluate the veteran's chronic neurological manifestations pursuant to Diagnostic Code 8520, Sciatic nerve, for the limited period noted above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124. 

The Rating Schedule provides ratings for disability of the sciatic nerve (or neuritis or neuralgia) when there is evidence of mild incomplete paralysis (10 percent), moderate incomplete paralysis (20 percent), moderately severe incomplete paralysis (40 percent), severe incomplete paralysis with marked muscular atrophy (60 percent),or complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 4.124 , Diagnostic Codes 8520, 8620, 8720. It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The records documenting the level of neurological disability experienced by the veteran are limited.  As discussed above, the Veteran's symptoms as of the April 2012 VA examination report were described as mild in degree.  Therefore, the Board finds that evidence supports the award of a separate rating for mild paralysis of the sciatic nerve, for both the left and right lower extremities, and that a 10 percent evaluation is warranted for both the left and right lower extremity under Diagnostic Code 8520, for the period from April 2012 to September 2012 to September2012. 

As for the period following, as of the Veteran's September 2012 examination, the Board finds that a separate disability rating for the left and right lower extremity is also warranted.   As of that examination report, Dr. S.J.C. has determined that the Veteran has radiculopathy of the sciatic nerve of both the left and right lower extremities which was moderate in degree.  Moderate symptomatology, warrants a 20 percent rating.  Therefore, a 20 percent rating, and no more is warranted for both the left and right lower extremities for radiculopathy, moderate in degree.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference with the Veteran's employment or frequent periods of hospitalization that indicate that referral for an extraschedular evaluation is warranted.  Specifically, during the appeals period, there is no evidence of hospitalization as a result of his migraine headache and/or lumbar spine disabilities.  Although the September 2012 examination indicated that the Veteran was not presently working, it is not clear from that record that his lumbar spine disability and/or migraine headache disability present marked interference with his employment such that his conditions cannot be rated by the regular schedular standards.  On occasion, throughout the appeals period, the Veteran's migraine headache disability required him to take off limited periods (1 or 2 days) because of a migraine headache.  However, there is no evidence of "marked" interference with employment or hospitalization because of either of these disabilities such as to require an extraschedular rating.  The rating criteria reasonably describes the Veteran's disability level and symptomatology, and provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted for his claimed service-connected migraine headache or lumbar IVDS initial increased  rating. 

Finally, in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The record does not show, and the Veteran has not indicated, that he is unable to work as a result of his migraine headaches or his lumbar strain IVDS disabilities.  Therefore, the issue of a TDIU is not before the Board at this time.  


ORDER

Service connection for calluses of the feet is denied.  

An initial rating of 30 percent, and no more, for migraine headaches is granted, subject to the criteria governing payment of monetary benefits.  

An initial rating in excess of 20 percent for lumbar strain, prior to September 2012, is denied.   

An initial rating of 60 percent, and no more, for lumbar strain with IVDS since September 2012, is granted, subject to the criteria governing payment of monetary benefits 

A separate 10 percent rating, and no more, for left L5-S1 radiculopathy for the period from April 2012 to September 2012, is granted, subject to the criteria governing the payment of monetary benefits.  

A separate 10 percent rating, and no more, for right L5-S1 radiculopathy for the period from April 2012 to September 2012, is granted, subject to the criteria governing the payment of monetary benefits.  

A separate 20 percent rating, and no more, for left L5-S1 radiculopathy for the period since September 2012 is granted, subject to the criteria governing the payment of monetary benefits.  

A separate 20 percent rating, and no more, for left L5-S1 radiculopathy for the period since September 2012 is granted, subject to the criteria governing the payment of monetary benefits.  


REMAND

The Veteran continues to claim that service connection is warranted for his right ankle condition based upon service incurrence.   He maintains that he injured his right ankle in service during a basketball game and although he continued to request treatment, he was not provided the treatment because of the lack of a specialist in Europe and he claims his right ankle has been disabled since that time to the present.  

A review of the record reveals that the Veteran underwent a VA examination n June 2013.  The examiner stated that he had reviewed the claims folder and examined the Veteran.  Based on his findings, he indicated that it was less likely as not that the Veteran's right ankle arthritis was incurred in service.  His rationale for this finding was that the Veteran weighs over 300 pounds, has worked in security for 4 years, worked in the post office for 27 years, and there has been much wear and tear of his ankles and feet over the years.  He also related that it was noteworthy that both of the Veteran's ankles have degenerative arthritis, even though his left ankle was not injured in service.  

A review of the service treatment record reveals that the Veteran did injure his left ankle in service in June 1978.  Most importantly, the Veteran has continued to make complaints regarding both of his feet and/or ankles since service.  The rationale addressed the Veteran's weight and ongoing employment, but the examiner did not address whether it is at least as likely as not that the Veteran's present right ankle arthritis could have had its onset during active service.  Additionally, the rationale provided indicating that the Veteran's arthritis of the left ankle with lack of injury of in service somehow dismisses the etiology of the right ankle injury is not competent.  If a diagnosis is not supported by the findings on examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran's claims folder should be referred to a VA examiner, who after a complete and thorough review of the entire claims folder, including the service treatment records, must provide an opinion, with rationale, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disorder is due to an event in service.  All pertinent evidence should be discussed, including service treatment records, post service medical evidence and the Veteran's statements/contentions in support of his claim.  The examiner, at his or her discretion, may order a second examination of the Veteran.  In such case, the claims folder must be provided to the examiner in connection with the examination and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's right ankle's injury sustained in service, and note that, in addition to the medical evidence of record, to include x-ray evidence of additional bones in the ankle in service, the Veteran's personal statements in their entirety, have been considered.  The examiner should then provide an answer to the aforementioned question. 

If for any reason, the examiner is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record, including the Veteran's self-reported history. 

3.  After completion of the above, if the issue on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered. The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


